Case:
  Case21-11    Document: 3 Document
        1:21-cv-00149-WES  Page: 1 1Date Filed:
                                     Filed      03/26/2021
                                           03/26/21   Page 1 ofEntry ID: 2184696
                                                                2 PageID   #: 1




      UNITED STATES BANKRUPTCY APPELLATE PANEL
                 FOR THE FIRST CIRCUIT
                               _______________________________

                                      BAP NO. RI 21-011
                               _______________________________

                               Bankruptcy Case No. 21-10188-DF
                               ______________________________

                                  TNBC BEACH CLUB, LLC,
                                   a/k/a Newport Beach Club,
                                            Debtor.
                               _______________________________

                      OCEAN DEVELOPMENT PARTNERS, LLC,
                   TITAN FUNDING, LLC, APPIAN WAY 54, LLC, and
                             NICHOLAS FIORILLO,
                                   Appellants,

                                                   v.

                          W. MARK RUSSO, Permanent Receiver for
                                  TNBC Beach Club, LLC,
                                         Appellee.
                             _______________________________

                            ORDER FOR TRANSFER OF APPEAL
                               TO U.S. DISTRICT COURT

       On March 25, 2021, the Appellee, W. Mark Russo, Permanent Receiver for TNBC Beach
Club, LLC, filed an Election to Proceed in District Court, pursuant to Fed. R. Bankr. P.
8005(a)(1) and (2) and 1st Cir. BAP L.R. 8005-1(b)(2).
       Accordingly, it is hereby ORDERED that the above-entitled appeal be
TRANSFERRED to the United States District Court for the District of Rhode Island.

                                                        FOR THE PANEL:

Dated: March 26, 2021                           By:       /s/ Leslie C. Storm
                                                        Leslie C. Storm, Clerk

              [cc: U.S. District Court for the District of Rhode Island; Hon. Diane Finkle;
                      Clerk, U.S. Bankruptcy Court, District of Rhode Island; and
                   Shawn Masterson, Esq.; W. Mark Russo, Esq.; John Dorsey, Esq.]
Case:
  Case21-11    Document: 2 Document
        1:21-cv-00149-WES  Page: 1 1Date Filed:
                                     Filed      03/25/2021
                                           03/26/21   Page 2 ofEntry ID: 2184685
                                                                2 PageID   #: 2
